EXHIBIT 10.5
STARWOOD PROPERTY TRUST, INC.
NON-EXECUTIVE DIRECTOR STOCK PLAN

 

 



--------------------------------------------------------------------------------



 



STARWOOD PROPERTY TRUST INC.

NON-EXECUTIVE DIRECTOR STOCK PLAN

          Section   Page  
 
       
1. Purpose; Types of Awards; Construction
    1  
 
       
2. Definitions
    1  
 
       
3. Administration
    3  
 
       
4. Eligibility
    4  
 
       
5. Stock Subject to the Plan
    4  
 
       
6. Terms of Awards
    4  
 
       
7. Change in Control
    7  
 
       
8. General Provisions
    7  

 

 



--------------------------------------------------------------------------------



 



STARWOOD PROPERTY TRUST INC.
NON-EXECUTIVE DIRECTOR STOCK PLAN
1. Purpose; Types of Awards.
The purposes of the Starwood Property Trust Inc. Non-Executive Director Stock
Plan (the “Plan”) are to afford an incentive to the non-executive directors of
Starwood Property Trust Inc. (the “Company”) to continue as directors, to
increase their efforts on behalf of the Company and to promote the success of
the Company’s business. The Plan provides for the grant of restricted stock,
restricted stock units and other equity-based awards. The Plan is also intended
to implement the Company’s non-executive director program for the payment of
fees in shares of Stock.
2. Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(a) “Award” means any award of Restricted Stock or Restricted Stock Unit or any
other Other Stock-Based Award granted under the Plan.
(b) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.
(c) “Board” means the Board of Directors of the Company.
(d) “Change of Control” means a change in ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, in any case, within the meaning of Section 409A of the Code;
provided, however, that a transaction or series of transactions effected with
the Manager and/or any Affiliate of the Manager, through the acquisition of
Stock or other Company securities (regardless of the form of such transaction or
series of transactions), changes to the membership of the Board or otherwise,
shall not constitute a Change of Control for purposes of the Plan or any Award.
(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.
(f) “Committee” means the committee established by the Board to administer the
Plan, the composition of which shall at all times consist of “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act.
(g) “Company” means Starwood Property Trust Inc., a Maryland corporation, or any
successor corporation.

 

 



--------------------------------------------------------------------------------



 



(h) “Effective Date” means August 11, 2009, the date on which the Plan was
adopted by the Board, subject to obtaining the approval of the Company’s
stockholders.
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.
(j) “Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Board. Unless
otherwise determined by the Board in good faith, the per share Fair Market Value
of Stock as of a particular date shall mean (i) the closing sales price per
share of Stock on the national securities exchange on which the Stock is
principally traded, for the last preceding date on which there was a sale of
such Stock on such exchange; (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Stock in such over-the-counter market for the last preceding date on
which there was a sale of such Stock in such market; or (iii) if the shares of
Stock are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Board, in its sole discretion, shall
determine.
(k) “Manager” means SPT Management, LLC, a Delaware limited liability company.
(l) “Other Stock-Based Award” means a right or other interest granted to a
Participant that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, including but not
limited to unrestricted shares of Stock or dividend equivalent rights.
(m) “Participant” means an eligible person who has been granted an Award under
the Plan.
(n) “Plan” means this Starwood Property Trust Inc. Non-Executive Director Stock
Plan, as amended from time to time.
(o) “Restricted Stock” means an Award of shares of Stock to a Participant under
Section 6(b)(i) that may be subject to certain restrictions and to a risk of
forfeiture.
(p) “Restricted Stock Unit” or “RSU” means a right granted to a Participant
under Section 6(b)(ii) to receive Stock, cash or other property at the end of a
specified period, which right may be conditioned on the satisfaction of
specified performance or other criteria.
(q) “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------



 



(r) “Separation from Service” shall have the meaning attributed to such term
under Section 409A of the Code.
(s) “Stock” means shares of the common stock, par value $0.01 per share, of the
Company.
3. Administration.
The Plan shall be administered by the Board. Except with respect to the
amendment, modification, suspension or early termination of the Plan, the Board
may appoint a Committee to administer all or a portion of the Plan. To the
extent that the Board so delegates its authority, references herein to the Board
shall be deemed references to the Committee. The Board may delegate to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any other person to whom the Board has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Board or such Committee or person may have under the Plan. No
member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.
The Board shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to: (i) grant Awards;
(ii) determine the persons to whom and the time or times at which Awards shall
be granted; (iii) determine the type and number of Awards to be granted, the
number of shares of Stock to which an Award may relate and the terms,
conditions, restrictions and performance criteria relating to any Award;
(iv) determine whether, to what extent, and under what circumstances an Award
may be settled, cancelled, forfeited, exchanged, or surrendered; (v) make
adjustments in the terms and conditions of Awards; (vi) construe and interpret
the Plan and any Award; (vii) prescribe, amend and rescind rules and regulations
relating to the Plan; (viii) determine the terms and provisions of the Award
Agreements (which need not be identical for each Participant); and (ix) make all
other determinations deemed necessary or advisable for the administration of the
Plan. All decisions, determinations and interpretations of the Board shall be
final and binding on all persons, including but not limited to the Company, any
parent or subsidiary of the Company, any Participant (or any person claiming any
rights under the Plan from or through any Participant) and any stockholder.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, except as provided in the second paragraph of Section 5, neither the
Board nor the Committee may take any action which would have the effect of
reducing the aggregate exercise, base or purchase price of any Award without
obtaining the approval of the Company’s stockholders.

 

3



--------------------------------------------------------------------------------



 



4. Eligibility.
Awards may be granted, in the discretion of the Board, to directors of the
Company who are not officers of the Company. In determining the persons to whom
Awards shall be granted and the type of any Award (including the number of
shares to be covered by such Award), the Board shall take into account such
factors as the Board shall deem relevant in connection with accomplishing the
purposes of the Plan.
5. Stock Subject to the Plan.
The maximum number of shares of Stock reserved for the grant of Awards under the
Plan shall be equal to 100,000, subject to adjustment as provided herein. Stock
issued under the Plan may, in whole or in part, be authorized but unissued
shares or shares that shall have been or may be reacquired by the Company in the
open market, in private transactions or otherwise. If any shares subject to an
Award are forfeited, cancelled, exchanged or surrendered or if an Award
terminates or expires without a distribution of shares to the Participant, or if
shares of Stock are surrendered or withheld by the Company as payment of either
the purchase price of an Award and/or withholding taxes in respect of an Award,
the shares of Stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, withholding, termination or
expiration, again be available for Awards under the Plan.
In the event that the Board shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan, then the Board shall make equitable
changes or adjustments to any or all of: (i) the number and kind of shares of
Stock or other property (including cash) that may thereafter be issued in
connection with Awards; (ii) the number and kind of shares of Stock or other
property (including cash) issued or issuable in respect of outstanding Awards;
(iii) the purchase price relating to any Award and (iv) the performance goals,
if any, applicable to outstanding Awards. In addition, the Board may determine
that any such equitable adjustment may be accomplished by making a payment to
the Award holder, in the form of cash or other property (including but not
limited to shares of Stock).
6. Terms of Awards.
(a) General. The term of each Award shall be for such period as may be
determined by the Board. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company upon the grant, vesting or
delivery of an Award may be made in such forms as the Board shall determine at
the date of grant or thereafter, including, without limitation, cash, Stock or
other property, and may be made in a single payment or transfer, in installments
or on a deferred basis. The Board may make rules relating to installment or
deferred payments with respect to Awards, including the rate of interest to be
credited with respect to such payments. In addition to the foregoing, the Board
may impose on any Award or the exercise thereof, at the date of grant or
thereafter, such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Board shall determine.

 

4



--------------------------------------------------------------------------------



 



(b) Terms of Specified Awards. The Board is authorized to grant the Awards
described in this Section 6(b), under such terms and conditions as deemed by the
Board to be consistent with the purposes of the Plan. Such Awards may be granted
with vesting, value and/or and payment contingent upon attainment of one or more
performance goals. Except as otherwise set forth herein or as may be determined
by the Board, each Award granted under the Plan shall be evidenced by an Award
Agreement containing such terms and conditions applicable to such Award as the
Board shall determine at the date of grant or thereafter.
(i) Restricted Stock. The Board is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
(A) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Board may
impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Board may determine. The Board may place
restrictions on Restricted Stock that shall lapse, in whole or in part, only
upon the attainment of one or more performance goals. Unless otherwise
determined by the Board, a Participant granted Restricted Stock shall have all
of the rights of a stockholder including, without limitation, the right to vote
Restricted Stock and the right to receive dividends thereon.
(B) Forfeiture. Subject to Section 7, upon termination of service to the Company
during the applicable restriction period, Restricted Stock and any accrued but
unpaid dividends shall be forfeited; provided, that the Board may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Stock
will be waived in whole or in part in the event of terminations resulting from
specified causes, and the Board may in other cases waive in whole or in part the
forfeiture of Restricted Stock.
(C) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Board shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock, and the Company
shall retain physical possession of the certificate.

 

5



--------------------------------------------------------------------------------



 



(D) Dividends/Distributions. Unless otherwise determined by the Board, except as
provided in the immediately following sentence, dividends and distributions paid
on Restricted Stock shall be paid at the dividend or distribution payment date
in the same form as dividends and distributions are paid to other Company
stockholders. Unless otherwise determined by the Board, Stock distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend or distribution, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Stock with respect to which such
Stock or other property has been distributed.
(ii) Restricted Stock Units. The Board is authorized to grant RSUs to
Participants, subject to the following terms and conditions:
(A) Award and Restrictions. Delivery of Stock, cash or other property, as
determined by the Board, will occur upon expiration of the period specified for
RSUs by the Board during which forfeiture conditions apply, or such later date
as the Board shall determine. The Board may place restrictions on RSUs that
shall lapse, in whole or in part, only upon the attainment of one or more
performance goals.
(B) Forfeiture. Subject to Section 7, upon termination of service to the Company
prior to the vesting of RSUs, or upon failure to satisfy any other conditions
precedent to the delivery of Stock or cash to which such RSUs relate, all RSUs
and any accrued but unpaid dividend equivalents that are then subject to
deferral or restriction shall be forfeited; provided, that the Board may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to RSUs
will be waived in whole or in part in the event of termination resulting from
specified causes, and the Board may in other cases waive in whole or in part the
forfeiture of RSUs.
(C) Dividend/Distribution Equivalents. The Board is authorized to grant to
Participants the right to receive dividend equivalent payments and/or
distribution equivalent payments for the period prior to settlement of the RSU.
Dividend equivalents or distribution equivalents may be paid currently or
credited to an account for the Participant, and may be settled in cash or Stock,
as determined by the Board. Any such settlements, and any such crediting of
dividend equivalents or distribution equivalents or reinvestment in Stock, may
be subject to such conditions, restrictions and contingencies as the Board shall
establish, including the reinvestment of such credited amounts in Stock
equivalents. Unless otherwise determined by the Board, any such dividend
equivalents or distribution equivalents shall be paid or credited, as
applicable, on the dividend payment date to the Participant as though each RSU
held by such Participant were a share of outstanding Stock.

 

6



--------------------------------------------------------------------------------



 



(iii) Other Stock-Based Awards. The Board is authorized to grant Awards to
Participants in the form of Other Stock-Based Awards, as deemed by the Board to
be consistent with the purposes of the Plan. Awards granted pursuant to this
paragraph may be granted with vesting, value and/or payment contingent upon the
attainment of one or more performance goals. The Board shall determine the terms
and conditions of such Awards at the date of grant or thereafter. Without
limiting the generality of this paragraph, Other Stock-Based Awards may include
grants of shares of Stock that are not subject to any restrictions or a
substantial risk of forfeiture. Subject to Section 7, upon termination of
service to the Company prior to the vesting of an Other Stock-Based Award, or
upon failure to satisfy any other conditions precedent to the delivery of Stock
or cash to which such Other Stock-Based Award relates, all Other Stock-Based
Awards that are then subject to deferral or restriction shall be forfeited;
provided, that the Board may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to such Other Stock-Based Award will be waived in
whole or in part in the event of termination resulting from specified causes,
and the Board may in other cases waive in whole or in part the forfeiture of
such Other Stock-Based Award.
7. Change in Control. In the event of a Change in Control, any Award that was
not previously vested will become fully vested and/or payable, and any
performance conditions imposed with respect to the Award will be deemed to be
fully achieved; provided, however, that for any Award subject to Section 409A of
the Code, no payment may be made to the holder of such Award unless the
transaction constituting a Change in Control also constitutes, within the
meaning of Section 409A of the Code, a “change in the ownership or effective
control” of the Company or a “change in the ownership of a substantial portion
of the assets” of the Company.
8. General Provisions.
(a) Nontransferability. Unless otherwise provided in an Award Agreement, Awards
shall not be transferable by a Participant except by will or the laws of descent
and distribution and shall be exercisable during the lifetime of a Participant
only by such Participant or his guardian or legal representative.
(b) No Right to Continued Service, etc. Nothing in the Plan or in any Award, any
Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Participant the right to continue as a director of, or continue to
provide services to, the Company or any parent, subsidiary or Affiliate of the
Company or the Manager or to be entitled to any remuneration or benefits not set
forth in the Plan or such Award Agreement or other agreement or to interfere
with or limit in any way the right of the Company to terminate such
Participant’s service.

 

7



--------------------------------------------------------------------------------



 



(c) Taxes. The Company or any parent or subsidiary of the Company is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a
Participant, amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Board may
deem advisable to enable the Company and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations. The Board may provide in the Award Agreement that
in the event that a Participant is required to pay any amount to be withheld in
connection with the issuance of shares of Stock in settlement or exercise of an
Award, the Participant may satisfy such obligation (in whole or in part) by
electing to have the Company withhold a portion of the shares of Stock to be
received upon settlement or exercise of such Award that is equal to the minimum
amount required to be withheld.
(d) Effective Date; Amendment and Termination.
(i) The Plan shall take effect upon the Effective Date, subject to the approval
of the Company’s stockholders.
(ii) The Board may at any time and from time to time terminate, amend, modify or
suspend the Plan in whole or in part; provided, however, that unless otherwise
determined by the Board, an amendment that requires stockholder approval in
order for the Plan to comply with any law, regulation or stock exchange
requirement shall not be effective unless approved by the requisite vote of
stockholders. The Board may at any time and from time to time amend any
outstanding Award in whole or in part. Notwithstanding the foregoing sentence of
this clause (ii), no amendment or modification to or suspension or termination
of the Plan or amendment of any Award shall affect adversely any of the rights
of any Participant, without such Participant’s consent, under any Award
theretofore granted under the Plan.
(e) Expiration of Plan. Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on the tenth anniversary of the
Effective Date. No Awards shall be granted under the Plan after such expiration
date. The expiration of the Plan shall not affect adversely any of the rights of
any Participant, without such Participant’s consent, under any Award theretofore
granted.
(f) Deferrals. The Board shall have the authority to establish such procedures
and programs that it deems appropriate to provide Participants with the ability
to defer receipt of cash, Stock or other property payable with respect to Awards
granted under the Plan.

 

8



--------------------------------------------------------------------------------



 



(g) No Rights to Awards; No Stockholder Rights. No Participant shall have any
claim to be granted any Award under the Plan. There is no obligation for
uniformity of treatment among Participants. Except as provided specifically
herein, a Participant or a transferee of an Award shall have no rights as a
stockholder with respect to any shares covered by the Award until the date of
the issuance of a stock certificate to him for such shares.
(h) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award shall give any such Participant any rights that are greater than those
of a general creditor of the Company.
(i) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Board shall determine whether
cash, other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.
(j) Regulations and Other Approvals.
(i) The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Board.
(ii) Each Award is subject to the requirement that, if at any time the Board
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the Board.
(iii) In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then-current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Stock shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Board may require a Participant receiving Stock
pursuant to the Plan, as a condition precedent to receipt of such Stock, to
represent to the Company in writing that the Stock acquired by such Participant
is acquired for investment only and not with a view to distribution.

 

9



--------------------------------------------------------------------------------



 



(iv) The Board may require a Participant receiving Stock pursuant to the Plan,
as a condition precedent to receipt of such Stock, to enter into a stockholder
agreement or “lock-up” agreement in such form as the Board shall determine is
necessary or desirable to further the Company’s interests.
(k) Registration on Form S-8. The Company shall file with the Securities and
Exchange Commission a registration statement on Form S-8 with respect to the
securities to be offered to Participants under the Plan and shall during the
term of the Plan keep such registration statement effective.
(l) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of Maryland without giving effect
to the conflict of laws principles thereof.
(m) Section 409A. It is intended that the payments and benefits under the Plan
comply with, or as applicable, constitute a short-term deferral or otherwise be
exempt from, the provisions of Section 409A of the Code. The Plan will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Plan or any Award to fail to satisfy Section 409A
of the Code will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A of
the Code). To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Plan
during the six-month period immediately following Participant’s termination of
employment shall instead be paid on the first business day after the date that
is six months following Participant’s termination of employment (or upon
Participant’s s death, if earlier).

 

10